  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 1 of Page 1 of 16
                                                            16 Page   ID #1
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 2 of Page 2 of 16
                                                            16 Page   ID #2
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 3 of Page 3 of 16
                                                            16 Page   ID #3
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 4 of Page 4 of 16
                                                            16 Page   ID #4
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 5 of Page 5 of 16
                                                            16 Page   ID #5
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 6 of Page 6 of 16
                                                            16 Page   ID #6
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 7 of Page 7 of 16
                                                            16 Page   ID #7
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 8 of Page 8 of 16
                                                            16 Page   ID #8
  Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS        Document
                        Document         15 Filed 12/15/20
                                 1 Filed 01/27/21 Page 9 of Page 9 of 16
                                                            16 Page   ID #9
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        10 ofPage 10 of ID
                                                              16 Page    16#10
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        11 ofPage 11 of ID
                                                              16 Page    16#11
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        12 ofPage 12 of ID
                                                              16 Page    16#12
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        13 ofPage 13 of ID
                                                              16 Page    16#13
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        14 ofPage 14 of ID
                                                              16 Page    16#14
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        15 ofPage 15 of ID
                                                              16 Page    16#15
   Case
Case    1:20-cr-00495-WMR-CCB
     3:21-mj-08020-GCS  DocumentDocument  15 Filed Page
                                 1 Filed 01/27/21  12/15/20
                                                        16 ofPage 16 of ID
                                                              16 Page    16#16
